302 So. 2d 598 (1974)
WEIGHT WATCHERS OF LOUISIANA, INC., Plaintiff-Appellant-Relator,
v.
James Q. RYALS, Defendant-Appellee-Respondent.
No. 54544.
Supreme Court of Louisiana.
October 28, 1974.
Cameron C. Gamble, New Orleans, for plaintiff-applicant.
Charles W. Franklin, Franklin, Moore & Walsh, Baton Rouge, for defendant-respondent.
*599 TATE, Justice.
The issue in the present proceeding (see court of appeal opinion, 289 So. 2d 531 (La.App. 1st Cir. 1973), certiorari granted, La., 292 So. 2d 242) is identical to that decided by us this date in Orkin Exterminating Company v. Foti, La.App., 302 So. 2d 593.
For the reasons there set forth, we affirm the judgments of the previous courts.
Affirmed.